                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


WESLEY A. CLEAVER,
                      Plaintiff,
       vs.                                                      8:18CV512
                                                                  ORDER
UNION PACIFIC RAILROAD COMPANY,
                      Defendant.




       This matter is before the Court on Union Pacific’s motion for attorney fees, Filing

No. 30. This Court issued an Order on January 3, 2020, awarding attorney fees to Union

Pacific. Filing No. 28, at 1-2. Union Pacific requests an award in the amount of $6,313.50

in fees. Plaintiff has responded and has agreed to pay that amount. Filing No. 31. The

Court grants Union Pacific’s motion for attorney fees in the amount of $6,313.50.

       THEREFORE, IT IS ORDERED THAT Union Pacific’s, Filing No. 30, is granted,

and plaintiff shall pay the amount of $6,313.50 in attorney fees to Union Pacific within 14

days of the date of this Order.



       Dated this 8th day of April, 2020.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
